t c memo united_states tax_court james m and chau l sherman petitioners v commissioner of internal revenue respondent docket no filed date paul j peter for petitioners albert b kerkhove for respondent memorandum opinion thornton judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the parties submitted this case fully stipulated pursuant to rule when they all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable_year at issue petitioned the court and at all other times relevant to this proceeding petitioners resided in vietnam background on their federal_income_tax return as originally filed petitioners reported taxable_income of dollar_figure and claimed a foreign_tax_credit of dollar_figure against reported u s income_tax_liability of the same amount resulting in zero tax due petitioners reported no alternative_minimum_tax amt liability in the notice_of_deficiency respondent determined on the basis of the taxable_income that petitioners had reported on their return that they owed amt of dollar_figure after allowance of a dollar_figure foreign_tax_credit as limited by sec_59 subsequently petitioners filed an amended federal_income_tax return reporting a dollar_figure decrease in their originally reported taxable_income and a resulting dollar_figure decrease in the dollar_figure of amt respondent previously determined on their amended_return petitioners also claimed dollar_figure as estimated_tax payments including amount applied from prior year’s return resulting in a claimed overpayment of dollar_figure discussion the petition broadly asserts that respondent has erred in determining a deficiency has improperly computed amt has failed to reconcile past payments to satisfy obligations that may have existed for the year in question and has provided petitioners conflicting information as to their tax_liability contrary to rule b however the petition contains no clear statements of facts on which these assignments of error are based petitioners having filed no brief we are left in doubt as to the exact nature and basis of their claim for relief on brief respondent construes petitioners’ claims as challenging the operation of sec_59 in limiting their foreign_tax_credit for purposes of calculating amt if that is the basis of their claims it would appear contrary to petitioners’ reporting position on their amended tax_return wherein they appeared to accept respondent’s amt computation except for a small reduction that they showed as resulting from a decrease in their taxable_income that they also reported on their amended_return but have not pursued in this proceeding in any event we find no basis in the record for concluding that respondent erred in applying sec_59 in computing the petition asserts as the facts upon which petitioners rely that respondent’s alternative_minimum_tax amt computations for the year at issue relate back to similar disputes for earlier years that petitioners have computed amt correctly for all years that they have received conflicting information from respondent in this regard and that they have requested a collection hearing pursuant to sec_6330 for unspecified years sec_55 imposes amt in an amount equal to the excess if any of the tentative_minimum_tax for the taxable_year over the taxpayer’s regular_tax for that year that excess_amount is paid in addition to any regular_tax owed noncorporate taxpayers may reduce their tentative_minimum_tax by a foreign_tax_credit that generally is limited to percent of the tentative_minimum_tax sec_55 sec_59 petitioners’ amt see 113_tc_158 kappus v commissioner tcmemo_2002_36 affd 337_f3d_1053 d c cir on brief respondent construes petitioners’ claims as also seeking a carryover of unused_foreign_tax credits pursuant to sec_904 respondent contends that petitioners have failed to substantiate entitlement to any such carryover we agree insofar as petitioners mean to claim entitlement to an overpayment they have put forward neither argument nor evidence to support it moreover petitioners’ allegation that respondent has provided them inconsistent information presents no cognizable basis for relief decision will be entered for respondent
